Order entered January 20, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01162-CV

                               HM RUBY FUND, L.P., Appellant

                                             V.

                          C.A. RUNDELL, JR., ET AL., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-09062

                                         ORDER
       We GRANT cross-appellants’ January 13, 2015 unopposed second motion for an

extension of time to a brief. Cross-appellants shall file their brief by FEBRUARY 13, 2015.

We caution cross-appellants that no further extension of time will be granted absent

extraordinary circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE